The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of Applicant's remarks and amendments in the response filed February 2, 2021.  Acknowledgement is made of Applicant's amendment to Claims 34 – 36 and 42 – 43 further limiting the scope of R8a in Formulae (IIa), (IIb), (IIIb) and (IVa).  

Priority
This application 16/451,873, filed 06/25/2019 is a continuation of 15/903,671, filed 02/23/2018, now U.S. Patent 10,336,754.  15/903,671 is a continuation of 15/221,142, filed 07/27/2016, now abandoned.  15/221,142 is a continuation of 14/872,546, filed 10/01/2015, now U.S. Patent 9,453,018 14/872,546, claims priority from provisional applications 62/058316, filed 10/01/2014, and 62/058,293, filed 10/01/2014.


Withdrawn Rejections


Claim Rejections - 35 USC § 112
The scope of enablement rejection of Claims 34 – 37, 42 – 45 and 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is rendered moot and is withdrawn in response to 1) Applicant's amendment to Claims 34 – 36 and 42 – 43 8a in Formulae (IIa), (IIb), (IIIb) and (IVa) to a 5-membered heterocyclyl with at least 3 nitrogen atoms optionally substituted with R10, and 2) Applications remarks pointing to data in the specification disclosing in vitro inhibition of Factor XIa and plasma kallikrein by 16 compounds of Formula (IIa) wherein Ring A is a 6-membered aryl or a 6-membered heteroaryl, and Ring B is a 6-membered heteroaryl.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Pooja Varshneya on February 12, 2021.
The claims have been amended as follows:

Claims 48 and 49. (Cancelled).

Reasons for Allowance
The compounds of Formula (IIa), as recited in amended Claim 34 are neither anticipated by nor obvious over the prior art.
The specification discloses sub-nanomolar inhibitory activity, as represented by Ki values, of compounds of Formula (IIa) and their anticoagulant activity determined by the Activated Partial Thromboplastin Time (aPTT) value using art recognized diagnostic procedures (Specification, page 121 – 123).   Known in vivo thrombosis models used to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 34 – 37, 42 – 45 and 47 are allowed.  

Any inquiry concerning this communic3ation or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628